483 F.2d 57
Nicholas J. CAPUANO, Plaintiff-Appellant,v.Marcella Gail BRIDGES, a/k/a Marcella Gail Leach et al.,Defendants-Appellees.
No. 73-2131 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 5, 1973.

Nicholas J. Capuano, pro se.
Adams, Sullivan & Coogler, West Palm Beach, Fla., for Paulus.
Brandt & Baldwin, North Palm Beach, Fla., for Manning & Simpson.
J. Michael Burman, Asst. City.  Solicitor, West Palm Beach, Fla., for Mounts.
James A. Smith, Miami, Fla., for Weedon.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The entry of judgment in the within matter adjudicated the liabilities of fewer than all of the parties in and to the litigation.  There has been no entry of final judgment by the district court upon an express determination that there is no just reason for delay as is required by Rule 54(b), F.R.Civ.Procedure. Hence, the judgment lacks the requisite finality to be appealable within the meaning of 28 U.S.C.A. Sec. 1291.  International Harvester Credit Corporation v. Belding, 5 Cir., 1972, 462 F.2d 624; Bailey v. Rowan Drilling Company, 5 Cir., 1971, 441 F.2d 57; Cook v. Eizenman, 5 Cir., 1963, 312 F.2d 134.


2
Dismissed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al. 5 Cir., 1970, 431 F.2d 409